MEMORANDUM **
Vladislav Savchenko appeals pro se from the district court’s order dismissing his *744action alleging, inter alia, that defendants committed fraud and violated the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), we affirm.
The district court properly concluded that Savchenko lacked standing to bring civil RICO claims because he failed to allege a concrete loss caused by racketeering activity. See 18 U.S.C. § 1964(c); Guerrero v. Gates, 442 F.3d 697, 707 (9th Cir.2006).
The district court properly dismissed Savchenko’s remaining claims because Savchenko failed to allege any factual basis for the allegations. See Cholla Ready Mix, 382 F.3d at 973 (in the context of a motion to dismiss, the court is not required to accept as true conclusory allegations, unwarranted deductions of fact, or unreasonable inferences).
The district court did not abuse its discretion in denying Savchenko’s recusal motion because that motion was based solely on prior adverse decisions. See Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th Cir. 1999).
Savchenko’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.